Case 1:18-cr-00410-LMB Document 104 Filed 04/22/19 Page 1 of 1 PageID# 667




                       IN THE UNI TED STATES DISTRICT COURT FOR THE
                                EASTERN DISTRICT OF VIRGiNIA
                                      Alexandria Division



 UNITED STATES OF AMERICA,

 V.                                                  Case No. I:i8-cr-4l0



 SEITU SULAYMAN iCOKAYl,                             Hearing Date: 06/28/2019

         Defendant.                                  The Honorable Lconie M. Brinkema




                                          BRIEFING ORDER



         This matter is before the court on the government's Consent Motion for Entr>' of Briefing

 Order. The government's motion is GRANTED.The parties shall abide by the following

 schedule in filing any post-trial motions and sentencing memoranda:


                Monday. May 20. 2019- Post-Trial Motions/Opening Briefs Due


                Monday, June 10. 20)9- Response Briefs to Post-Trial Motions Due


         IT IS SO ORDERED.




                                                       Leonie U,Brinkema
                                                       United Slates District Judtze




 Date:

         Alexandria. Viruinia
